Atkinson, J.
1. There being evidence to authorize such a charge, it was not erroneous to instruct the jury: “For one to kill a person who is undertaking to make upon him a legal arrest, in a lawful manner is murder, and is not manslaughter or justifiable homicide.” Brooks v. State, 114 Ga. 6 (37 S. E. 877) ; Johnson v. State, 130 Ga. 27 (60 S. E. 160).
2. Portions of the charge complained of in grounds 5 and 6 of the amended motion for new.trial were in.accord with the rulings of this court when the case was here on a former occasion. Graham v. State, 143 Ga. 440 (858. E. 328).
3. The evidence was sufficient to support the verdict, and none of the other grounds of the motion for new trial show error requiring a reversal. Judgment affirmed.

All the Justices concur.